Exhibit 12.7 Illinois Power Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2007 2006 Net income from continuing operations $ 20,314 $ 56,659 Add- Taxes based on income 13,103 37,246 Net income before income taxes 33,417 93,905 Add- fixed charges: Interest on long term debt 31,861 46,167 Estimated interest cost within rental expense 101 205 Amortization of net debt premium, discount, expenses and losses 4,193 3,537 Total fixed charges 36,155 49,909 Earnings available for fixed charges 69,572 143,814 Ratio of earnings to fixed charges 1.92 2.88 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,147 2,294 Adjustment to pre-tax basis 740 1,508 1,887 3,802 Combined fixed charges and preferred stock dividend requirements $ 38,042 $ 53,711 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 1.82 2.67
